Citation Nr: 1018382	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus effective from March 3, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1978.  The Veteran also had a subsequent period of 
unverified service in a reserve component. 

These matters come to the Board of Veterans' Appeals (Board) 
following September 2007 and July 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim of service connection for bilateral hearing 
loss, the Veteran claims that following his separation from 
his first period of active duty in January 1978 he had a 
period of service with the 95th Army Reserves, in Nashville, 
Arkansas.  Moreover, a review of the record on appeal reveals 
some treatment records from this reserve service including a 
November 1985 examination that shows, for the first time, the 
Veteran being diagnosed with bilateral hearing loss as 
defined by VA at 38 C.F.R. § 3.385 (2009).  

However, the Board notes that the existing record does not 
contain verification of the Veteran's dates of reserve 
service.  Likewise, it does not contain verification of the 
dates he served on inactive duty for training, active duty 
for training, and on active duty during this reserve service.  
It also does not contain verification of his occupational 
specialty during this reserve service.  Therefore, the Board 
finds that a remand is required to obtain this information 
and such development should include obtaining the Veteran's 
reserve personnel records, including a copy of his earning 
and leave statement as well as his points earned towards 
retirement statement.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them).  In this 
regard, the post-remand development should also include 
obtaining and associating with the claims files any 
outstanding reserve treatment records that are being held by 
the 95th Army Reserves and which have not as yet been 
associated with the claims files.  Id.

As to the origins or etiology of the Veteran's bilateral 
hearing loss, the Board finds that the Veteran's is both 
competent and credible to report that he has had difficulty 
hearing people talk since his exposure to small arms fire as 
a drill instructor on the rifle range for 20 years while with 
a reserve component.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Given 
these competent and credible statements regarding continuity 
of symptomatology and the diagnosis of bilateral hearing loss 
found in the November 1985 service examination and in the 
March 2008 VA examination, the Board finds that a remand is 
also required to obtain another medical opinion as to the 
relationship between the Veteran's current bilateral hearing 
loss and his reserve service because the earlier March 2008 
VA opinion is not adequate.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate); Also see 38 C.F.R. § 3.303 (2009); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  

As to the claim for a higher evaluation for bilateral pes 
planus, in an August 2009 statement the Veteran expressed 
disagreement with the July 2009 rating decision that granted 
service connection for bilateral pes planus and assigned a 10 
percent rating effective from March 3, 2004.  No further 
action was taken by the RO.  Therefore, this issue must be 
remanded to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  



Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the record 
keeper for the 95th Army Reserves, in 
Nashville, Arkansas and obtain 
verification of the Veteran's dates of 
reserve service; verification of the 
dates he served on inactive duty for 
training, active duty for training, and 
on active duty during this reserve 
service; and verification of his 
occupational specialty during this 
reserve service.  The RO/AMC should also 
obtain the Veteran's reserve personnel 
records, including a copy of his earning 
and leave statement as well as his points 
earned towards retirement statement.  The 
RO/AMC should also obtain any outstanding 
reserve treatment records that are being 
held by the 95th Army Reserves and which 
have not as yet been associated with the 
claims files.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, the Veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claims files.

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an audiological 
examination by an examiner who has not 
previously examined the claimant.  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of 
the claimant, the examiner should provide 
an answer to the following question:

Is it at least as likely as not that 
the claimant has hearing loss in 
either ear as defined by VA at 
38 C.F.R. § 3.385 which was caused 
or aggravated by his exposure to 
small arms fire as an infantryman 
while serving with a reserve 
component?

Note 1: In providing an answer to the 
above question, the examiner is advised 
that, while the Veteran's bilateral 
hearing loss may have more than one cause 
(i.e., both reserved component and 
civilian noise exposure), as long as the 
examiner believes that it is at least as 
likely as not that the noise he was 
exposed to while serving with a reserve 
component played any role in his 
developing his current hearing loss 
disability, the answer to the above 
question must be in the affirmative.

Note 2:  In providing an answer to the 
above question, the examiner should 
comment on the February 1982 reserve 
component examination that documented 
increased auditory thresholds, the 
November 1985 reserve component 
examination that documented bilateral 
hearing loss as defined by VA at 
38 C.F.R. § 3.385, and the June 1989 
reserve component examination which only 
documented hearing loss in the right ear 
as defined by VA at 38 C.F.R. § 3.385 as 
well as the claimant's exposure to noise 
in his civilian job as an auto-body 
repairman. 

Note 3:  In providing an answer to the 
above question, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

3.   The RO/AMC should thereafter provide 
the Veteran with updated 38 U.S.C.A. 
§ 5103(a) (West 2002) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2009).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefit's, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

5.  As to the claim for a higher 
evaluation for bilateral pes planus, the 
RO/AMC should issue a statement of the 
case.  Only if the Veteran thereafter 
files a timely substantive appeal should 
this issue be returned for review by the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

